Reinhard, C. J.
The appellant is a manufacturer of cloaks and the appellees are retail dealers in that article. This action is by the appellant against the appellees for a balance alleged to be due appellant for merchandise sold and delivered to them. The cause was tried by the court without a jury. The only question presented relates to the sufficiency of the evidence to sustain the finding. One of the defenses relied upon was that the cloaks which the appellees ordered of the appellant, and for which the latter demands pay, were to be made and delivered to them within ten days, which was not done, and the appellees refused to accept the cloaks afterwards. There was evidence tending to prove such defense. It was a case where time was of the essence of the contract.
Judgment affirmed.